DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Response to Arguments

Applicant’s arguments, see Applicant’s remarks on pages 15-17, filed 07/01/2022, with respect to claims 1, 11 have been fully considered.  The rejection of claims 1-7, 12-18, 20-21 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Todd M. Hopfinger (Reg. no 72,567) on September 2, 2022.

The application has been amended as follows: 
1. (Currently amended) A method comprising: 
 	determining that a group of multiple content-presentation devices are tuned to the same channel and that each content-presentation device of the group is scheduled to perform, at a modification start-time, a respective content-modification operation that comprises modifying a modifiable content-segment in connection with an upcoming content-modification opportunity on the channel; 
 	determining that, after the modification start-time, at least a subgroup of the group of content-presentation devices have detected a mismatch between reference fingerprint data representing the modifiable content-segment and query fingerprint data representing content received by at least the subgroup of content-presentation devices, wherein the subgroup comprises more than one content-presentation device; 
 	determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor; and 
 	in response to determining that, after the modification start-time, at least the subgroup of the group of content-presentation devices have detected the mismatch between the reference fingerprint data representing the modifiable content-segment and the query fingerprint data representing content received by at least the subgroup of content-presentation devices, and further in response to determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor, performing an action [[,]];
  	the method further comprising making a determination of whether at least the subgroup of content-presentation devices that detected the mismatch makes up at least a threshold percentage of the group of content-presentation devices, wherein performing the action is based further on the determination and comprises: (i) in response to in response to the determination [[is]] at least the subgroup of content-presentation devices that detected the mismatch do not make up at least the threshold percentage of the group of content presentation devices, then performing the second action rather than the first action, 
	wherein the first action facilitating at least the subgroup of content-presentation devices aborting performance of the content-modification operations before the content-modification operations are complete, and the second action facilitating at least the subgroup of content-presentation devices continuing performance of the content-modification operations until the content-modification operations are complete.  

2. (Previously presented) The method of claim 1, wherein the group of content- presentation devices are part of a content-modification system, wherein at least one of the tuner devices is a set-top box (STB) that is not part of the content-modification system, wherein each content-presentation device of the subgroup of content-presentation devices belongs to a respective household, wherein each content-presentation device of the subgroup of content-presentation devices is connected to a respective tuner device of the tuner devices, wherein the respective tuner device belongs to the respective household, and wherein the content distributor is a multi-channel video program distributor (MVPD).  

3. (Original) The method of claim 1, further comprising: determining that at least the subgroup of content-presentation devices are located within the same geographic area associated with the content distributor, wherein performing the action is performed further in response to determining that at least the subgroup of content-presentation devices are located within the same geographic area associated with the content distributor.  

4. (Original) The method of claim 1, wherein determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor comprises: for each content-presentation device of at least the subgroup of content-presentation devices: receiving automatic content recognition (ACR) data that represents content received by the content-presentation device from a respective one of the tuner devices and that identifies the content distributor, and detecting a match between at least a portion of the ACR data and one or more of: a channel lineup associated with the content distributor, or one or more static user interface elements associated with the content distributor.  

5. (Original) The method of claim 4, wherein the one or more static user interface elements comprises one or more of a logo, a menu layout, a television guide layout, or a boot-up screen for the respective one of the tuner devices.  

6. (Original) The method of claim 1, wherein determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor comprises: for each content-presentation device of at least the subgroup of content-presentation devices: determining, based on historical content consumption data associated with the content-presentation device, a set of one or more channels on which the content- presentation device has received content, and determining that the set of channels matches at least a portion of a channel lineup associated with the content distributor.  

7. (Previously Presented) The method of claim 1, wherein performing the action further comprises updating historical content consumption data associated with at least the subgroup of content-presentation devices to indicate that at least the subgroup of content- presentation devices are receiving content on the channel and have not changed channels.  

8-11. (Cancelled) 5  
  
12. (Original) The method of claim 1, wherein the content-modification operations are content-replacement operations that comprise replacing the modifiable content-segment with respective first supplemental content, and wherein the query fingerprint data represents second supplemental content with which the tuner devices replaced the modifiable content-segment before the modification start-time.  

13. (Currently amended) A non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations comprising:
	 determining that a group of multiple content-presentation devices are tuned to the same channel and that each content-presentation device of the group is scheduled to perform, at a modification start-time, a respective content-modification operation that comprises modifying a modifiable content-segment in connection with an upcoming content-modification opportunity on the channel; 
	determining that, after the modification start-time, at least a subgroup of the group of content-presentation devices have detected a mismatch between reference fingerprint data representing the modifiable content-segment and query fingerprint data representing content received by at least the subgroup of content-presentation devices, wherein the subgroup comprises more than one content-presentation device; 
	determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor; and 
	in response to determining that, after the modification start-time, at least the subgroup of the group of content-presentation devices have detected the mismatch between the reference 6fingerprint data representing the modifiable content-segment and the query fingerprint data representing content received by at least the subgroup of content-presentation devices, and further in response to determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor, performing an action[[,]]; 
	the operations further comprising making a determination of whether at least the subgroup of content-presentation devices that detected the mismatch makes up at least a threshold percentage of the group of content-presentation devices, wherein performing the action is based further on the determination and comprises: (i) in response to in response to the determination [[is]] at least the subgroup of content-presentation devices that detected the mismatch do not make up at least the threshold percentage of the group of content presentation devices, then performing the second action rather than the first action, wherein the first action facilitating at least the subgroup of content-presentation devices aborting performance of the content-modification operations before the content-modification operations are complete, and the second action facilitating at least the subgroup of content-presentation devices continuing performance of the content-modification operations until the content-modification operations are complete.  
	
14. (Original) The non-transitory computer-readable storage medium of claim 13, wherein the group of content-presentation devices are part of a content-modification system, wherein at least one of the tuner devices is a set-top box (STB) that is not part of the content-modification system, and 7wherein the content distributor is a multi-channel video program distributor (MVPD).  

15. (Original) The non-transitory computer-readable storage medium of claim 13, the operations further comprising: determining that at least the subgroup of content-presentation devices are located within the same geographic area associated with the content distributor, wherein performing the action is performed further in response to determining that at least the subgroup of content-presentation devices are located within the same geographic area associated with the content distributor.  

16. (Original) The non-transitory computer-readable storage medium of claim 13, wherein determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor comprises: for each content-presentation device of at least the subgroup of content-presentation devices: receiving automatic content recognition (ACR) data that represents content received by the content-presentation device from a respective one of the tuner devices and that identifies the content distributor, and detecting a match between at least a portion of the ACR data and one or more of: a channel lineup associated with the content distributor, or one or more static user interface elements associated with the content distributor.  

17. (Original) The non-transitory computer-readable storage medium of claim 13, wherein determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor comprises: for each content-presentation device of at least the subgroup of content-presentation devices: determining, based on historical content consumption data associated with the content-presentation device, a set of one or more channels on which the content- presentation device has received content, and determining that the set of channels matches at least a portion of a channel lineup associated with the content distributor.  

18. (Original) The non-transitory computer-readable storage medium of claim 13, wherein performing the action comprises performing an action that facilitates at least the subgroup of content-presentation devices continuing performance of the content-modification operations until the content-modification operations are complete.  

19. (Cancelled)  

20. (Currently amended) A computing system comprising: 
	a processor; and 
	a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising: 
 	9determining that a group of multiple content-presentation devices are tuned to the same channel and that each content-presentation device of the group is scheduled to perform, at a modification start-time, a respective content-modification operation that comprises modifying a modifiable content-segment in connection with an upcoming content-modification opportunity on the channel; 
	determining that, after the modification start-time, at least a subgroup of the group of content-presentation devices have detected a mismatch between reference fingerprint data representing the modifiable content-segment and query fingerprint data representing content received by at least the subgroup of content-presentation devices, wherein the subgroup comprises more than one content-presentation device; determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor; and
	in response to determining that, after the modification start-time, at least the subgroup of the group of content-presentation devices have detected the mismatch between the reference fingerprint data representing the modifiable content-segment and the query fingerprint data representing content received by at least the subgroup of content- presentation devices, and further in response to determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor, performing an action [[,]];
	 the operations further comprising making a determination of whether at least the subgroup of content-presentation deices that detected the mismatch makes up at least a threshold percentage of the group of content-presentation devices, wherein performing the action is based further on the determination and comprises: (i) in response to first action rather than a second action, and (ii) in response to the determination[[is]] at least the subgroup of content-presentation devices that detected the mismatch do not make up at least the threshold percentage of the group of content presentation devices, then performing the second action rather than the first action, wherein the first action facilitating at least the subgroup of content-presentation devices aborting performance of the content-modification operations before the content-modification operations are complete, and the second action facilitating at least the subgroup of content-presentation devices continuing performance of the content-modification operations until the content-modification operations are complete.  

21. (Previously presented) The method of claim 1, wherein determining that, after the modification start-time, at least the subgroup of the group of content-presentation devices have detected a mismatch between reference fingerprint data representing the modifiable content- segment and query fingerprint data representing content received by at least the subgroup of content-presentation devices comprises: receiving, from each content-presentation device of at least the subgroup of content- presentation devices, a notification indicating that the content-presentation device detected the mismatch within a predefined time period after the modification start-time and during performance of the content-modification operation, wherein the predefined time period after the modification start-time represents a time period during which a detected mismatch between reference fingerprint data and query fingerprint data is expected to be caused by a tuner device to which the content-presentation device is 11connected having already modified the modifiable content-segment before the modification start- time.

Allowable Subject Matter

Claims 1-7, 12-18, and 20-21 are allowed in view of Applicant’s remarks on pages 15-18 and the amendments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
September 2, 2022